Citation Nr: 1748270	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  04-20 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for generalized arthritis, to include gout, rheumatoid arhtirtis and osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from September 1955 to July 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ), who has since retired from the Board.  The Veteran was offered the opportunity to testify at another hearing with a VLJ, which he accepted.  In July 2017, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.  

In March 2008, January 2011, July 2012, and July 2013, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the July 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for service connection for a left foot disability and a right foot disability.

2.  A diagnosis of gout and rheumatoid arthritis has not been shown during the pendency of the appeal.  The Veteran's diagnosed osteoarthritis is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a left foot disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for service connection for a right foot disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for entitlement to service connection for generalized arthritis to include gout, rheumatoid arhtirtis and osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2017).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2017).

During the July 2017 hearing before the Board, the Veteran stated that he desired to withdraw the issues of service connection for a left foot disability and a right foot disability.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issues of service connection for a left foot disability and a right foot disability.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claims for service connection for a left foot disability and a right foot disability.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss those issues on appeal.

II.  Service connection

With respect to the issue of service connection for generalized arthritis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In response to requests for the appellant's service treatment records and service personnel files, the National Personnel Records Center (NPRC) stated that they were destroyed in a fire that occurred at their facility in 1973.  In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Moreover, in the case of arthritis, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran asserts that he has arthritis that was caused by a fall in service.  He has reported having been diagnosed with gout, osteoarthritis and rheumatoid arthritis.  

As an initial matter, the Board notes that the Veteran has been granted service-connection for degenerative joint disease of the right and left knees and right and left hips.  Therefore, the current claim on appeal is for generalized arthritis, not including degenerative joint disease of the right and left knees and right and left hips.

In consideration of the evidence of record, a diagnosis of gout and rheumatoid arthritis has not been shown during the pendency of the appeal.  There is no evidence of diagnoses for gout and rheumatoid arthritis contained in the record during the appellate period and the Veteran has not submitted any evidence that demonstrates a current diagnosis for either gout or rheumatoid arthritis.

Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Thus, in this specific case, the Veteran's assertion on its own that he has gout and rheumatoid arthritis is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of gout and rheumatoid arthritis at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The evidence of record shows that he was treated for gout in February 1976 and June 1998 and for acute inflammatory arthritis in December 1984; however, these treatments precede the appellate period by many years.  Subsequent medical records dated during the appellate period only list gout and rheumatoid arthritis in the problem list or medical history, but do not show a diagnosis, findings or treatment for either condition.  In an October 2001 VA treatment record, it was noted that the Veteran believes he has gout, but there were no findings showing that he in fact did have a current diagnosis.  Although the September 2012 VA examiner indicated gout in answering the question of whether the Veteran now has or has ever been diagnosed with inflammatory, autoimmune, crystalline or infectious arthritis or dysbaric osteonecrosis, the examiner stated in a May 2013 opinion that there was no evidence of gout or rheumatoid arthritis at that time.  Specifically, the examiner stated that no evidence was found to sustain a diagnosis of rheumatoid arthritis as there were no labs to confirm a diagnosis, ANA test was negative and there were no x-rays consistent with the diagnosis or findings of rheumatoid arthritis.  The examiner noted that the Veteran reported a history of gout since 2002 and was not taking any medication for that condition and no recent uric acid was found.  His x-rays were consistent only with degenerative joint disease or osteoarthritis in different levels and in several joints.  The examiner further stated that it was unclear if the Veteran had gout in the past.  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection for gout or rheumatoid arthritis; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record does show that the Veteran was diagnosed as having osteoarthritis.  Post-service treatment records show that the Veteran had a history of severe osteoarthritis, which was noted in a June 1986 private treatment report.  During the September 2012 VA examination, the Veteran was diagnosed as having osteoarthritis.  The examiner stated that medical literature indicates trauma as one of the factors for osteoarthritis or degenerative joint disease and the Veteran's fall in service caused early onset of degenerative joint disease of the knees and hips.  As noted earlier, degenerative joint disease of the knees and hips are currently service-connected.  In the May 2013 VA opinion, the examiner stated that x-rays are consistent with degenerative joint disease and osteoarthritis, which are found in different levels and in several joints.  The examiner then opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's osteoarthritis is related to the aging process and was unrelated to his fall during service as his osteoarthritis is consistent with that of an individual of his age and not aggravated by any incident or experience in service beyond the natural progression.

In this case, there is no probative evidence of record showing that the Veteran's diagnosed osteoarthritis began in service or is related to any in-service disease or injury.  There is no probative evidence supporting a finding of an inservice incurrence or aggravation of a disease or injury related to osteoarthritis.  

The Board finds the VA examiner's findings regarding the diagnosed osteoarthritis not being related to service probative as the findings were based on a review of the Veteran's history and an examination to determine whether the current disability is related to service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Furthermore, there is no medical evidence showing that the Veteran observed any symptoms during service that are indicative of the currently diagnosed disorder.  The determination of the etiology of a disorder is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Therefore, while the Board has considered the Veteran's complaints and his theory of the claim, the probative evidence is against the claim. 

Finally, the evidence does not show a diagnosis of generalized arthritis within one year following his separation from service.  The earliest manifestation of osteoarthritis was reported in a June 1986 private treatment report.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for generalized arthritis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the issue of entitlement to service connection for a left foot disability is dismissed.  

The appeal of the issue of entitlement to service connection for a right foot disability is dismissed.  

Service connection for generalized arthritis to include gout, rheumatoid arhtirtis and osteoarthritis, is denied.




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


